WALLACE, JUDGE:
On May 27, 1981, claimant was involved in an accident on MacCorkle Avenue in South Charleston, West Virginia, in which claimant’s 1975 model Ford Mustang struck a flatbed *133truck owned by The IV Seasons Builders and driven by LaRue Causey.
According to the testimony, the accident was investigated by a South Charleston police officer who estimated the damage to the truck to be $400.00. Actual damages to the vehicle amounted to $100.00, as indicated by a statement from Mr. Causey releasing the claimant from further liability.
As a result of the police officer’s report and the fact that claimant’s car was uninsured, the West Virginia Department of Motor Vehicles suspended claimant’s license and registration pursuant to W.Va. Code §17D-3-3. Claimant’s license and registration were restored by the respondent after the release was obtained from Mr. Causey.
Claimant filed this claim against the respondent in the amount of $47.00 for reimbursement of reinstatement fees. At the hearing, it developed that the actual amount paid was $35.00.
The fees collected by the respondent in cases of this nature are a part of the administrative process of operating the department. From the record, no improper action by the respondent was proven, and there is no basis for the Court to make an award to the claimant for a refund of her costs.
Claim disallowed.